Exhibit 10.4

 



Third Amendment to Purchase Agreement


ACQUSITION OF DYNAMAC’S PROPRIETARY LINE OF

RF AND MICROWAVE TEST & MEASUREMENT PRODUCTS



  

This THIRD Amendment to Purchase Agreement (this “Third Amendment”) is entered
into as of February 21, 2017 by and among Microphase Instruments, LLC, a
Delaware limited liability company with offices at 100 Trap Falls Road
Extension, Suite 400, Shelton, CT 06484 (the “Purchaser”), Dynamac, Inc., an
Illinois corporation with offices at 1229 Capitol Drive, Addison, IL 60101(the
“Seller”) and Microphase Corporation, a Connecticut corporation with offices at
100 Trap Falls Road Extension, Suite 400, Shelton, CT 06484 (“Parent”). The
Purchaser, the Seller and Parent are also each hereinafter referred to
individually as a “Party” and together as the “Parties.”

 

RECITALS

 

WHEREAS, the Purchaser and the Seller entered into that certain purchase
agreement dated as of January 21, 2016, pursuant to which the Purchaser agreed
to purchase and the Seller agreed to sell, for good and valuable consideration,
Dynamac’s entire line of proprietary radio frequency (“RF”) and microwave test
and measurement products, all associated accessories, all housings, cases and
packaging designs and materials and all intellectual property rights (the
“Original Agreement”);

 

WHEREAS, the Parties entered into an Amendment to Purchase Agreement on November
2, 2016 (“the First Amendment”) pursuant to which the Parties agreed, among
other things, that the assets described in the Original Agreement would not be
assigned and transferred to the Purchaser until such time as the Purchaser has
delivered to the Seller the entire purchase price owed pursuant to the First
Amendment and the Seller agreed that the first installment of such purchase
price, in the amount of $559,000, would not be due until November 22, 2016;

 

WHEREAS, the Parties entered into a Second Amendment to Purchase Agreement on
November 22, 2016 (“the Second Amendment”) pursuant to which the Parties agreed,
among other things, that the assets described in the Original Agreement would
not be assigned and transferred to the Purchaser until such time as the
Purchaser has delivered to the Seller the entire purchase price owed pursuant to
the First Amendment and the Seller agreed that the first installment of such
purchase price, in the amount of $559,000, would not be due until December 9,
2016;

 

WHEREAS, the Parties desire to amend the Original Agreement, as amended by the
First Amendment and the Second Amendment (the “Agreement”) to revise the terms
of the Purchaser’s payment to Seller, among other things; and

 

WHEREAS, the Parties desire that, as of the date hereof, each and every other
agreement or understanding, oral or written, between the Parties relating to the
purchase, acquisition, strategic partnership, or joint venture involving test
and measurement products of the Seller is hereby amended and superseded by this
Agreement;



 

 



  

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows: 

 

1.Amendment. The Agreement shall be amended as follows:

 

a.References to this “Agreement” shall mean the Original Agreement as amended by
the First Amendment, as amended by the Second Amendment, as amended by this
Third Amendment.

 

b.Section 1(d)(ii) of the Agreement shall be amended as follows:

 

“February 22, 2017” shall be deleted and replaced with “May 22, 2017”.

 

c.A Section 1(g) shall be added to the Agreement with the following:

 

“Payment in the amount of $559,000 shall be due and payable on May 22, 2017, in
satisfaction of the $550,000 payment originally due on February 22, 2017,
together with a total $9000 in late fees”.

 

d.Payment table in Section 1(d)(ii) shall be amended as follows:

  

Amount Due Date $559,000 May 22, 2017 $550,000 August 22,2017 $550,000 February
22, 2018

  

2.Further Assurances. Following the execution and delivery hereof, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Amendment.

 

3.Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction). Any legal proceeding arising out of or
based upon this Agreement shall be instituted in the federal courts or the
courts of the state of Connecticut in each case located in Fairfield County, and
each party irrevocably submits to the exclusive jurisdiction of such courts in
any such proceeding.

 

4.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original copy and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties shall not have signed the same counterpart.

 

 

 

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned hereby executes this Agreement;
confirms its agreement with the provisions and covenants herein provided; and
agrees to be bound by this Agreement. 

 

 

SELLER   PURCHASER             DYNAMAC, INC.   MICROPHASE INSTRUMENTS, LLC      
                    By: /s/ Kent Higgins   By: /s/ Necdet Ergul              
Name: Kent Higgins   Name:  Necdet Ergul   Title: President   Title: Manager    
                                  PARENT                 MICROPHASE CORPORATION.
                              By: /s/ Necdet Ergul                     Name:
 Necdet Ergul         Title: Interim Chief Executive Officer        

 

 





 

